Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation "the other connector" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the other connector" in lines 4 and 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites, “wherein the second connecting member is configured to move towards the first connecting member and engage with the later in the course of the motion of the second connector along a substantially arc-shaped path.   It is not clear if this arc-shaped path is the same path as set forth in claim 1, lines 4-5 or a different path.  It also appears that the first connecting member moves towards the second connecting member to move the second connector along the arc-shaped path, and not the reverse as has been claimed?
Claim 12 recites, “The coupling mechanism of claim 1, wherein the handle has an overall longitudinal shape and is symmetrical…” The limitations to the handle are incongruent to the preamble.  As the preamble is to a coupling mechanism, it is not clear if the Applicant is trying to also claim the combination of the coupling and the handle?  If the Applicant desires protection to the combination, the preamble should be modified to reflect the combination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-11, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lazarchik (U.S. Patent 4,739,553).   In regards to claim 1, Lazarchik discloses a coupling mechanism for connecting a replaceable shaving cartridge of a shaving device to a handle of the shaving device, the coupling mechanism comprising: - a first connector (mounting means B) of the replaceable shaving cartridge, - a second connector (34/36) of the handle that is adapted to move along a substantially arc- shaped path (from Figures 4-5, the ends of 38 pivot towards and away from the handle 4) with respect to the handle (4) when at least one connector of the first connector and the second connector is pushed against the other connector, the second connector (34/36) being adapted to mechanically engage with the first connector (B; left side; fig. 4) in the course of the motion of the second connector so as to reach an engaged position with the first connector (B), a locking member  (e.g. 24/30) of the handle that is adapted to lock the second connector when the latter is in the engaged position with the first connector “The leaf spring 40 exercises sufficient force on the arms 32, 34 to retain the arms in the position shown in FIG. 4, upon release of the button 20 by the operator” (col. 3, lines 40-45).
In regards to claim 2, Lazarchik discloses wherein the first connector includes a first connecting member (B) and the second connector includes a second connecting member (36), the first connecting member (B) and the second connecting member (36) having respective engagement surfaces that come into contact with each other in the engaged position (see Fig. 5).  
In regards to claim 3, Lazarchik discloses wherein the second connecting member (36) is configured to move towards the first connecting member (B) and engage with the latter in the course of the motion of the second connector along a substantially arc-shaped path (moving from Figure 5 to Figure 4).  
In regards to claim 4 Lazarchik discloses wherein the first connecting member (B) has a first hook portion that is oriented along a first direction (facing left per Figure 6) and the second connecting member (36) has a second hook portion that is oriented in a second direction that is opposite to the first direction (facing right per Figure 6), the first and second directions being substantially perpendicular to an axial direction (vertical direction per fig. 6) along which at least one connector of the first connector and the second connector (32/36) is pushed against the other connector (via movement of the button member 20), the first and second directions lying in a plane that is parallel to a plane in which the substantially arc-shaped path of the second connector is lying (plane as shown in Figure 5).  

In regards to claim 5, Lazarchik discloses wherein the second connector (32/36) has a substantially arcuate shape (C-shaped).  
In regards to claim 6, Lazarchik discloses wherein the substantially arc-shaped second connector is adapted to move under a pressure applied along an axial direction (vertical direction per fig. 5) that is tangential to the substantially arcuate shape of the second connector.  
In regards to claim 7, Lazarchik discloses wherein the second connector (32/36) is guided in the course of its motion along a substantially arc-shaped path (from Fig. 4 to fig. 6) through an inner guiding channel (compartment 16) of the handle.  
In regards to claim 8, Lazarchik discloses wherein the second connector (32/36) includes a complementary locking member (cam surface 41) that is adapted to interlock with the locking member (24/30) when the second connector (32/36) is in the engaged position with the first connector (B)  
In regards to claim 10, Lazarchik discloses a spring member (40) configured to axially spring bias the second connector during the motion of the second connector along a substantially arc-shaped path (movement of 32 from Fig. 4 to Fig. 6 biased the leaf spring to also rotate).  
In regards to claim 11, Lazarchik discloses further comprising an actuation mechanism (20) of the handle that is mechanically linked to the locking member (24/30) and adapted to be actuated by a user so as to cause the locking member to release the second connector (fig. 4).  
In regards to claim 14, Lazarchik discloses a shaver (figs. 1/6) comprising the coupling mechanism of claim 1.  
In regards to claim 15, as best understood, Lazarchik discloses a method for connecting a replaceable shaving cartridge (A) of a shaving device to a handle (2) of the shaving device, the method comprises pushing at least one connector (32/36) of a first connector of the replaceable shaving cartridge and a second connector of the handle against the other connector (B) so as to cause the second connector to move along a substantially arc-shaped path with respect to the handle (movement from fig. 4 to fig.5) and mechanically engage with the first connector (B) in the course of the motion of the second connector, pushing the at least one connector against the other connector being performed until reaching an engaged position of the second connector (fig. 6) with the first connector and locking the second connector in the engaged position (fig. 6).


Claims 1-8, 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coffin (U.S. Publication 2002/0116832).   In regards to claim 1, Coffin discloses a coupling mechanism for connecting a replaceable shaving cartridge of a shaving device to a handle of the shaving device, the coupling mechanism comprising: - a first connector (3) of the replaceable shaving cartridge, - a second connector (14) of the handle that is adapted to move along a substantially arc- shaped path (paragraph [0029]; 
“the camming action between the cutout surfaces 90 and the surface 71 of the pickup bar 3 causes the arm 9 to be pulled slightly to the left in FIG. 6 to similarly move the stubs 6 slightly away from the right-hand ends of the slots 17 to permit the rightwardly directed biasing force of the arm 11 to become effective in urging the bearing surfaces 68 of the blade carrier against the cooperating bearing surfaces 18 of the main component 32.”/ fig. 6 vs fig. 8, the arm 11 has pivoted to abut the wall 32);
when the  with respect to the handle when at least one connector (3) of the first connector and the second connector (14) is pushed against the other connector, the second connector (14) being adapted to mechanically engage with the first connector (3) in the course of the motion of the second connector so as to reach an engaged position with the first connector, - a locking member (keyhole slot 94/ fig. 6d) of the handle that is adapted to lock the second connector (at stem 92) when the latter is in the engaged position with the first connector.  
In regards to claim 2, Coffin discloses wherein the first connector (3) includes a first connecting member (3) and the second connector (14) includes a second connecting member (e.g. finger 8), the first connecting member and the second connecting member having respective engagement surfaces (outer surface of 3; and 90; fig. 4) that come into contact with each other in the engaged position.  
In regards to claim 3, Coffin discloses wherein the second connecting member (8) is configured to move towards the first connecting member (3) and engage with the latter in the course of the motion of the second connector along a substantially arc-shaped path.  
In regards to claim 4 Coffin discloses wherein the first connecting member has a first hook portion (3) that is oriented along a first direction (left facing; fig. 6) and the second connecting member (8) has a second hook portion (24; right facing; fig. 6) that is oriented in a second direction that is opposite to the first direction, the first and second directions being substantially perpendicular to an axial direction (vertical direction; fig. 6) along which at least one connector of the first connector and the second connector is pushed against the other connector (via 23), the first and second directions lying in a plane that is parallel to a plane in which the substantially arc-shaped path of the second connector is lying (the plane of fig. 6).  
In regards to claim 5, Coffin discloses wherein the second connector (14) has a substantially arcuate shape (see fig. 4).  
In regards to claim 6, Coffin discloses wherein the substantially arc-shaped second connector is adapted to move under a pressure (pushing force by the connection) applied along an axial direction that is tangential to the substantially arcuate shape of the second connector (14).  
In regards to claim 7, Coffin discloses wherein the second connector is guided in the course of its motion along a substantially arc-shaped path (identified above) through an inner guiding channel (hollow area of 16) of the handle.  
In regards to claim 8, Coffin discloses wherein the second connector (14) includes a complementary locking member (92) that is adapted to interlock with the locking member (94) when the second connector (14) is in the engaged position with the first connector (3).  
In regards to claim 11, Coffin discloses further comprising an actuation mechanism (23) of the handle that is mechanically linked to the locking member (94) and adapted to be actuated by a user so as to cause the locking member to release the second connector (14).  
In regards to claim 12, Coffin discloses wherein the handle (16) has an overall longitudinal shape and is symmetrical with respect to a longitudinal plane of symmetry, the second connector (14) being able to move along a substantially arc-shaped path lying in a plane that is parallel to the symmetry plane under a pressure having an axial direction that is substantially aligned with the overall longitudinal shape of the handle (fig. 6).  
In regards to claim 13, Coffin discloses, wherein the motion of the second connector (14) is a rotary motion about an axis of rotation that is located outside the handle (the axes extend infinitely both in and outside the handle) and lies in a transverse plane (a plane perpendicular to the orientation shown in Figure 6) that is perpendicular both to the symmetry plane of the handle and the axial direction and that crosses the second connector (rotational movement of 14 from Fig. 14 to 16).  
In regards to claim 14, Coffin discloses a shaving device comprising the coupling mechanism of claim 1 (fig. 6).  
In regards to claim 15, Coffin discloses a method for connecting a replaceable shaving cartridge of a shaving device to a handle of the shaving device, the method comprises pushing at least one connector of a first connector (3) of the replaceable shaving cartridge and a second connector (14) of the handle against the other connector so as to cause the second connector (14) to move along a substantially arc-shaped path with respect to the handle (“the camming action between the cutout surfaces 90 and the surface 71 of the pickup bar 3 causes the arm 9 to be pulled slightly to the left in FIG. 6 to similarly move the stubs 6 slightly away from the right-hand ends of the slots 17 to permit the rightwardly directed biasing force of the arm 11 to become effective in urging the bearing surfaces 68 of the blade carrier against the cooperating bearing surfaces 18 of the main component 32.”/ fig. 6 vs fig. 8, the arm 11 has pivoted to abut the wall 32);
 and mechanically engage with the first connector (3) in the course of the motion of the second connector, pushing the at least one connector against the other connector being performed until reaching an engaged position of the second connector with the first connector and locking the second connector in the engaged position.

Claims 1-3, 5-10, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carbonell et al. (U.S. Patent 3,938,247).   In regards to claim 1, Carbonell discloses a coupling mechanism for connecting a replaceable shaving cartridge (12) of a shaving device to a handle (10) of the shaving device, the coupling mechanism comprising: - a first connector (16) of the replaceable shaving cartridge, - a second connector (128) of the handle that is adapted to move along a substantially arc- shaped path with respect to the handle when at least one connector of the first connector and the second connector is pushed against the other connector (see Figures 3, 8-9), the second connector  (120) being adapted to mechanically engage with the first connector (16) in the course of the motion of the second connector so as to reach an engaged position with the first connector (e.g. Fig. 3) a locking member (60/80) of the handle that is adapted to lock the second connector when the latter is in the engaged position with the first connector (fig. 3).  
In regards to claim 2, Carbonell discloses wherein the first connector (16)9 includes a first connecting member (134) and the second connector (120) includes a second connecting member (128), the first connecting member and the second connecting member having respective engagement surfaces that come into contact with each other in the engaged position (figs, 3, and 8-9).  
In regards to claim 3, Carbonell discloses wherein the second connecting member (128) is configured to move towards the first connecting member and engage with the latter in the course of the motion of the second connector along a substantially arc-shaped path (from fig. 8 to fig. 3 or fig. 9).  
In regards to claim 5, Carbonell discloses wherein the second connector (120) has a substantially arcuate shape (U-shape).  
In regards to claim 6, Carbonell discloses wherein the substantially arc-shaped second connector is adapted to move under a pressure applied along an axial direction (along arc 164) that is tangential to the substantially arcuate shape of the second connector (120).  
In regards to claim 7, Carbonell discloses wherein the second connector (120) is guided in the course of its motion along a substantially arc-shaped path through an inner guiding channel of the handle (housing interior).  
In regards to claim 8, Carbonell discloses wherein the second connector (120) includes a complementary locking member (100) that is adapted to interlock with the locking member (60/80) when the second connector is in the engaged position with the first connector (fig. 3).  
In regards to claim 9, Carbonell discloses, wherein the locking member (60/80) is a spring-biased rotating member that is able to rotate about a pivot axis (68) traversing that member when pushed by the second connector (120) in the course of the motion of the second connector along a substantially arc-shaped path.  
In regards to claim 10, Carbonell discloses, further comprising a spring member (80) configured to axially spring bias the second connector (120) during the motion of the second connector along a substantially arc-shaped path.  
In regards to claim 14, Carbonell discloses a shaver with the coupling mechanism of claim 1.  
In regards to claim 15, Carbonell discloses a method for connecting a replaceable shaving cartridge of a shaving device to a handle of the shaving device, the method comprises pushing at least one connector  (134) of a first connector  (16) of the replaceable shaving cartridge and a second connector (120) of the handle against the other connector so as to cause the second connector to move along a substantially arc-shaped path (from fig. 8 to 9) with respect to the handle (150) and mechanically engage with the first connector (134) in the course of the motion of the second connector, pushing the at least one connector against the other connector being performed until reaching an engaged position of the second connector with the first connector and locking (160) the second connector (120) in the engaged position (fig. 3).








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724